Citation Nr: 1758446	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-03 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for nerve pain in the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 28, 2009 to July 7, 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in pertinent part, denied service connection for a low back disability and nerve pain in the feet.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a Central Office Board hearing.  A transcript of the proceeding is of record.

The claims of entitlement to service connection for a low back disability and a disability manifested by nerve pain in the feet, other than hallux valgus, require further development before being decided on appeal.  Accordingly, the Board is REMANDING these claims to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record reflects that the Veteran's bilateral hallux valgus is etiologically related to her active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hallux valgus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

Service connection may also be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, secondary service connection may also be found in certain instances when a service-connected disability aggravates another condition.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Thus, service connection may be established either by showing (1) direct service incurrence or aggravation, (2) an etiological relationship between the claimed condition and a service-connected disability, or (3) using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

III.  Service Connection for Bilateral Hallux Valgus

The Veteran contends that she has a disability manifested by nerve pain in the feet that is etiologically related to service.  The Veteran was afforded a VA examination in September 2016, where she complained of intermittent dull, achy pain in her feet.  The VA examiner indicated that the Veteran's has a current diagnosis of bilateral hallux valgus with mild degenerative changes at the first metatarsophalangeal joint, which is similar to the Veteran's prior diagnosis in 2009 when she was diagnosed with asymptomatic small bunions in both feet during her separation physical.

In this case, the Board finds that the most probative evidence of record supports a finding that the Veteran's bilateral hallux valgus is etiologically related to her active military service.  While the September 2016 VA examination report did not contain an etiology opinion, the Board finds that one is not needed in this case because the examiner clearly indicated that the Veteran's current diagnosis of bilateral hallux valgus is the same as the diagnosed bilateral foot condition reflected on her separation physical.  There can be no doubt that further inquiry can be undertaken with a view towards development of the claim.  However, in this regard, the Board recognizes that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Thus, in light of the evidence of record and the applicable law, the Board concludes that the most probative evidence establishes that the Veteran's bilateral hallux valgus is etiologically related to her service and, accordingly, service connection is warranted.  38 C.F.R. § 3.304.


ORDER

Entitlement to service connection for bilateral hallux valgus is granted


REMAND

The Veteran seeks service connection for a low back disability and for a disability manifested by nerve pain in the feet, other than hallux valgus, which she contends is etiologically related to her service.  Specifically, with regards to nerve pain in her feet, the Veteran states she began to experience pain and "tingling" in her feet that radiates up her right leg shortly after her right knee injury.  See October 30, 2009 VA Treatment Record.  She was afforded a VA examination in September 2016, where the VA examiner documented a diagnosis of peripheral neuropathy of the bilateral lower extremities and myoclonic jerking.  The examiner opined that the Veteran's condition was less likely proximately due to, or the result of, her service-connected knee disabilities and/or service.  In support of this determination, the examiner stated that there was no evidence of treatment for, or diagnosis of, nerve pain in the service treatment records.  The Board notes that this medical opinion is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding that the absence of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  Such opinion does not adequately address the Veteran's assertions of continued symptoms following her in-service knee injury.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App 303, 311 (2007).  Thus, a new examination is necessary to determine the nature and etiology of the Veteran's nerve pain in her feet, and to address whether it is etiologically related to her service, or caused or aggravated by her service-connected knees.

The Veteran was also afforded a VA examination in September 2016 for her low back disability.  The examiner documented a diagnosis of degenerative arthritis of the lumbar spine and opined that the Veteran's condition is less likely aggravated beyond its natural progression by her service.  In support of this determination, the examiner stated that there was no evidence of treatment for, or diagnosis of, a back condition in the service treatment records.  The Board finds this medical opinion is inadequate for several reasons.  First, the examiner stated that the Veteran had a pre-existing back condition prior to service due to a motor vehicle accident.  However, medical records from the May 2001 motor vehicle accident show that the Veteran's symptoms were transient and fully resolved by July 2001.  In fact, her January 2009 enlistment examination does not document any low back injury prior to service.  See 38 U.S.C.A. § 1111.  As the Veteran did not have a pre-existing injury, the September 2016 opinion was based on an inaccurate factual premise and is therefore inadequate.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

Additionally, the examiner's sole rationale for her opinion was the lack of evidence in the STRs.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Such opinion does not adequately address the Veteran's statements.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App 303, 311 (2007).  Therefore, a new examination is necessary to determine the nature and etiology of the Veteran's low back disability, and to address whether it is etiologically related to her service, or caused or aggravated by her service-connected knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of her low back disability.  Her claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed low back disability had its onset during service or is it otherwise related to service?

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

(b)  Is it at least as likely as not that the Veteran's currently diagnosed low back disability had its onset during the year immediately following her separation from active duty in July 2009?

(c)  Is it at least as likely as not that the Veteran's low back disability is proximately due to or aggravated by her service-connected bilateral knee disability?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that the Veteran's service-connected bilateral knee disabilities, either combined or independently, have aggravated her low back condition, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  After receiving all additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of her disability manifested by nerve pain her feet, other than hallux valgus.  Her claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed condition, to include bilateral lower extremity peripheral neuropathy and myoclonic jerking, had its onset during service or is it otherwise related to service?

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

(b)  Is it at least as likely as not that the Veteran's currently diagnosed condition, to include bilateral lower extremity peripheral neuropathy and myoclonic jerking, had its onset during the year immediately following her separation from active duty in July 2009?

(c)  Is it at least as likely as not that the Veteran's condition, to include bilateral lower extremity peripheral neuropathy and myoclonic jerking, is proximately due to or aggravated by her service-connected knee disabilities or hallux valgus?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that the Veteran's service-connected bilateral knee disabilities or hallux valgus, either combined or independently, have aggravated her currently diagnosed condition, to include bilateral lower extremity peripheral neuropathy and myoclonic jerking, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

4.  Ensure that the requested examination reports are responsive to the applicable rating criteria.  If they are not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

5.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If the issues remain denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


